Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 5/26/2022, could either not be found or was not suggested in the prior art of record. With respect to claims 1 and 2, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the proximal length of the spring element includes spaced coils and the spring element does not extend to a distal edge of the flexible catheter tip; a distal structure attached to the distal end of the spring element, wherein the distal structure extends beyond the distal end of the spring element and is a polymer material; and a jacket partially covering said spring element, wherein a proximal length of said spring element is covered with said jacket, said jacket covering the proximal length but not a distal length of said spring element, as recited in claim 1; or the feature of the flexible catheter tip including a spring element having a proximal end and a distal end, wherein said spring element is a wire coil having spaced coils in a first region and no pitch space between coils in a second region, said second region being distal to said first region, and wherein said spring element tapers distally; and a jacket covering said spring element, as recited in claim 2, in combination with the other elements recited in the independent claim(s). 
The closest relevant art is: U.S. Patent No. 6,391,018, to Tanaka which discloses a flexible catheter, comprising: a longitudinal catheter body (11) extending from a proximal end to a distal end; and a flexible catheter tip (11a section) located at said distal end of said catheter body (Fig. 2), said flexible catheter tip comprising: a spring element (formed by 14 and 15) having a proximal end (14 end) and a distal end (15 end), said spring element having coils (see Fig. 2), wherein a proximal length (14) if the spring element includes spaced coils (Fig. 2) and the spring element does not extend to a distal edge of the flexible catheter (see Fig. 2); and a jacket (11a) extending beyond the distal end of said spring element (14 and 15, see Fig. 2), said jacket (11a) comprising a flexible material that is more flexible than the catheter body (cols. 3-4, lines 65-9). Tanaka does not expressly state that the jacket is a polymer material, but Tanaka does disclose that the jacket (11a) is more flexible than the catheter body 11 (cols. 3-4, lines 65-9) and that the catheter body is made of a polymer (col. 3, lines 49-51), but Tanaka does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783